Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                       Oct 17 2014, 8:52 am

establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

GARY L. GRINER                                    GREGORY F. ZOELLER
Mishawaka, Indiana                                Attorney General of Indiana

                                                  MICHAEL GENE WORDEN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

ANTHONY PEAK, JR.,                                )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )        No. 71A03-1406-CR-224
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                        The Honorable Jane Woodward Miller, Judge
                              Cause No. 71D01-1402-FB-20



                                       October 17, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Anthony Peak, Jr., appeals his sentence following his conviction for attempted

robbery, as a Class A felony, pursuant to his guilty plea. Peak presents a single restated

issue for our review, namely, whether his sentence is inappropriate in light of the nature

of the offense and his character.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On January 20, 2014, Peak and a confederate went to Brian Werner’s apartment

with the intent to rob him. Werner is a tattoo artist, and he knew Peak as a recent

customer. After Peak knocked on the apartment door, Werner opened the door just

enough to see who was there. Werner recognized Peak and saw another man next to

Peak who looked like he was “trying to hide” from view. Appellant’s App. at 9. Peak

asked Werner if he would give him another tattoo, but Werner told him to come back the

following day. Then the man standing next to Peak “jumped in front of the door with a

gun in his hand” and shot Werner in the abdomen. Id. Peak and the other man fled.

Werner underwent emergency surgery and recovered from the gunshot wound.

       The State charged Peak with aggravated battery, as a Class B felony. Two weeks

prior to Peak’s May 19, 2014 trial date, the State amended the information to charge Peak

with attempted robbery, as a Class A felony. At Peak’s trial on May 19, after voir dire,

the parties advised the trial court that Peak wished to plead guilty to attempted robbery,

as a Class A felony, and the State agreed to dismiss the aggravated battery charge. The




                                            2
trial court accepted Peak’s guilty plea and, following a hearing, sentenced Peak to thirty

years. This appeal ensued.

                             DISCUSSION AND DECISION

       Although a trial court may have acted within its lawful discretion in determining a

sentence, Article VII, Sections 4 and 6 of the Indiana Constitution “authorize[ ]

independent appellate review and revision of a sentence imposed by the trial court.”

Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007) (alteration original). This

appellate authority is implemented through Indiana Appellate Rule 7(B). Id. Revision of

a sentence under Appellate Rule 7(B) requires the appellant to demonstrate that his

sentence is inappropriate in light of the nature of his offenses and his character. See App.

R. 7(B); Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We assess the

trial court’s recognition or non-recognition of aggravators and mitigators as an initial

guide to determining whether the sentence imposed was inappropriate. Gibson v. State,

856 N.E.2d 142, 147 (Ind. Ct. App. 2006). However, “a defendant must persuade the

appellate court that his or her sentence has met th[e] inappropriateness standard of

review.” Roush, 875 N.E.2d at 812 (alteration original).

       The Indiana Supreme Court has also stated that “sentencing is principally a

discretionary function in which the trial court’s judgment should receive considerable

deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). Indiana’s flexible

sentencing scheme allows trial courts to tailor an appropriate sentence to the

circumstances presented. See id. at 1224. The principal role of appellate review is to

attempt to “leaven the outliers.”     Id. at 1225.    Whether we regard a sentence as


                                             3
inappropriate at the end of the day turns on “our sense of the culpability of the defendant,

the severity of the crime, the damage done to others, and myriad other facts that come to

light in a given case.” Id. at 1224.

       The trial court sentenced Peak to thirty years. The sentencing range for a Class A

felony is twenty years to fifty years with an advisory sentence of thirty years. Ind. Code

§ 35-50-2-4. Peak asks that we revise his thirty-year executed sentence to thirty years

with at least ten years suspended to probation.

       Peak does not delineate his contentions on appeal as relevant either to the nature of

the offense or his character. As the State correctly points out, in considering the nature of

the offense “we recognize the advisory sentence is the starting point the Legislature

selected as appropriate for the crime committed.” Brown v. State, 10 N.E.3d 1, 4 (Ind.

2014). Given this presumption and Peak’s lack of argument to the contrary, we cannot

say that thirty years is inappropriate in light of the nature of the offense.

       We interpret each of Peak’s contentions on appeal as bearing on his character and

address them in that context. Peak maintains that the executed portion of his sentence

should be reduced in light of his guilty plea/acceptance of responsibility, the fact that he

was an accomplice and not a principal, his youth, his lack of prior felony convictions, and

the fact that he would be sufficiently rehabilitated with a partially executed sentence

“instead of growing up in a penal institution.” Appellant’s Br. at 8. But the State points

out that Peak did not plead guilty until after his trial had started and, given the victim’s

identification of Peak as one of the perpetrators, Peak’s guilty plea appears to be merely

the result of a pragmatic decision based on the strength of the State’s case against him.


                                               4
And while Peak did not shoot Werner, Peak used his familiarity with Werner as a tool to

try to get Werner to open the door to his apartment. Thus, Peak’s role as an accomplice

does not render his sentence inappropriate, as he suggests.

       With respect to his young age (Peak was twenty at the time of the offense), Peak

maintains that his youth and the fact that he was “under the influence of marijuana at the

time of the offense” contributed to his “poor decision[-]making.” Appellant’s Br. at 6. In

particular, Peak avers:

       “Scientific and sociological studies tend to confirm a lack of maturity and
       an underdeveloped sense of responsibility were (i) found in youth more
       often than in adults; and (ii) more understandable among the young. These
       qualities often resulted in impetuous and ill-considered actions and
       decisions.” Roper v. Simmons, 543 U.S. 551 (2005). As compared to
       adults, juveniles have a “lack of maturity and an underdeveloped sense of
       responsibility”; they “are more vulnerable or susceptible to negative
       influences and outside pressures, including peer pressure”; and their
       characters are “not as well formed.” Graham v. Florida, 560 U.S. 48, 68
       (2010). A partially suspended sentence would have been more appropriate
       given Peak’s youthful age at the time of the offense.

Id. at 6-7.

       But in Gross v. State, 769 N.E.2d 1136, 1141 n.4 (Ind. 2002), our supreme court

observed as follows:

       It is true that a defendant’s youth may be a mitigating factor in some
       circumstances. See Brown v. State, 720 N.E.2d 1157, 1159 (Ind. 1999)
       (instructing the trial court to impose concurrent, rather than consecutive,
       terms on defendant who was sixteen at time of murder and under the
       influence of a man twice his age); see also Carter v. State, 711 N.E.2d 835,
       843 (Ind. 1999) (finding the fourteen-year-old defendant’s sixty-year
       murder sentence manifestly unreasonable). However, age is not a per se
       mitigating factor. See Sensback v. State, 720 N.E.2d 1160, 1164 (Ind.
       1999) (“Unfortunately, murders committed by eighteen-year-olds are more
       common than they used to be.”). As we observed in Ellis v. State, 736
       N.E.2d 731, 736 (Ind. 2000), chronological age for people in their teens and
       early twenties is not the sole measure of culpability. “There are both
                                             5
       relatively old offenders who seem clueless and relatively young ones who
       appear hardened and purposeful.” Id.

       Peak has accumulated a significant criminal history, including the following

juvenile adjudications for crimes that would have been Class D felonies if committed by

an adult: theft (2008); residential entry (2010); and theft (2011). And his criminal

history includes the following convictions: resisting law enforcement and invasion of

privacy, as Class A misdemeanors (2012); and criminal conversion, as a Class A

misdemeanor (2013). While Peak has not been convicted of any felonies as an adult, his

criminal history shows a consistent inability to lead a law-abiding life and reflects his

poor character. We cannot say that his thirty-year executed sentence is inappropriate in

light of the nature of the offense or Peak’s character.

       Affirmed.

BAILEY, J., and PYLE, J., concur.




                                              6